IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

ID. No. 1503017606A
Cr. A. Nos. IN15-03-1439, etc.

v.

JEFFREY R. CLARK,
Defendant.

Submitted: August 3 1 , 2018
Decided: October l, 2018
Written Decision Issued: January 30, 2019

ORDER ON DEFENDANT’S AMENDED MOTION FOR
JUDGMENT OF ACOUITTAL

This 30th day of January, 2019, having considered Defendant Jeffrey R.
Clark’s Amended Motion for Judgment of Acquittal (D.I. 240); the State’s
Response thereto (D.I. 241); Defendant Clark’s Reply (D.I. 242); and the
record in this matter; it appears to the Court that:

(l) On April 3, 2015, Defendant Jeffrey R. Clark Was arrested for
multiple charges stemming from the shooting death of Teddy Jackson that had
occurred exactly one year earlier.

(2) After a nine-day trial on the indicted charges of Murder in the
First Degree, Conspiracy in the First Degree, Possession of a Firearm During

the Commission of a Felony, and Possession of a Deadly Weapon by a Person

Prohibited,l a unanimous jury found Clark guilty of Attempted Assault in the
Second Degree and Conspiracy in the Second Degree.2 After a long series of
intervening post-trial filings and proceedings, Clark filed the present
Amended Motion for Judgment of Acquittal under Superior Court Criminal
Rule 29(0) alleging insufficiency of the evidence.3

(3) Clark questions just one element essential to his two
convictions: “At issue in this motion is the sufficiency of evidence in relation
to What kind of harm or injury [ ] Clark attempted to inflict upon Kyle.”4
Specifically, Clark argues that the State failed to prove beyond a reasonable
doubt that he intended to cause “serious physical injury” to his target, “Kyle.”5

He contends that the trial evidence of his actions on April 3, 2014, “at best,

 

' Indictment, State v. Je_ffrey R. Clark, I.D. No. 1503017606A (Del. Super. Ct. Mar.
30, 2015) (D.I. 1).

2 Verdict Form, State v. Jerrey R. Clark, I.D. No. 1503017606A (Del. Super. Ct.
Sept. 15, 2017) (D.I. 189). The jury acquitted Clark of the two Weapons offenses. Id.

3 Def. Jeffrey R. Clark’s Amended Mot. for J. of Acquittal, at 10 (D.I. 240) (Del.
Super. Ct. Aug. 1, 2018) [hereinafter “Clark Am. Mot.”]. Clark had earlier filed a timely
Motion for Judgment of Acquittal under Superior C_ourt Criminal Rule 29(0). (D.I. 193,
194, and 202).

4 Clark Am. Mot. at 14. “Kyle,” the trial record shoWs, was the object of Clark’s ire
on the night of his crimes and Clark’s intended target for retaliation. Teddy Jackson Was,
unfortunately, dressed in a manner similar to “Kyle” that night and became the innocent
victim of Clark’s and his friends’ efforts to exact that retaliation

5 Clark Am. Mot. at 11.

demonstrated an attempt to cause physical injury, not serious physical
injury.”6 Thus, Clark suggests, the Court should reduce his attempted felony
assault and concomitant felony conspiracy verdicts to convictions for
attempted assault third degree and conspiracy third degree and then sentence
him accordingly.7

(4) The State counters that the evidence, both direct and
circumstantial, when viewed in the light most favorable to its case, was
sufficient to allow a reasonable jury to convict Clark of the felonies.8

(5) The Court here briefly recounts some of the evidence directly
relevant to this motion. In the early evening of April 3, 2014, Doris Reyes,
the mother of one of Clark’s daughters, was confronted by a young man on
South Harrison Street in Wilmington.9 Ms. Reyes had just picked up her
children from daycare and was within a block or so of her home. The young

man mentioned “a situation he had with [Clark] years ago and told [l\/[s.

 

6 Id. at 12.

7 Ia'. at 1, 17-20; Def. Jeffrey R. Clark’s Reply, at 7 (D.I. 242) (Del. Super. Ct. Aug.
31, 2018) [hereinafter “Clark Rep.”] (“Alternatively, Mr. Clark prays that this Honorable
Court reduce his convictions to Attempted Assault Third Degree and Conspiracy Third
Degree.”).

8 State’s Resp. to Def.’s Mot. for J. of Acquittal, at 9-11 (D.I. 241) (Del. Super. Ct.
Aug. 14, 2018) [hereinafter “State’s Resp.”].

9 Sept. 7, 2017 Trial Tr. at 51-53 (D.I. 248).

_3_

Reyes] and [their] daughter . . . ‘When you see Jeff, say good-bye to him
because that will be the last time that you see him.”’ 10 This exchange “scared”
Ms. Reyes so much that she immediately tried to stop Clark from coming into
the city to pick up their daughter. Ms. Reyes spoke to Clark on the phone and
described what had happened On the phone, Clark was “upset” and
“aggravated that someone made a threat to [Ms. Reyes] and his daughter.”11
And when he saw her in person shortly thereafter, Clark assured Ms. Reyes
she “had nothing to worry about,” he would “take care of it . . . If he had to
take him in the middle of the street, fight him, then he would. But he would
never let any harm come to [Ms. Reyes] and his daughter or him.”12

(6) That “someone” to be found, fought with, and taken care of was
identified by Clark as “a young man by the name of Kyle.”13 As Clark

explained it, he was made aware of Kyle’s “challenge”: that Kyle “wanted to

fight and, um, if -- in so many words, basically, he had to come looking for

 

10 Ia'. at 53.
11 Ia'. at 53-54.
12 Id. at 63.

13 Sept. 12, 2017 Trial Tr. at 74 (D.I. 232).

_4_

me, that it would be more than just that.”14 And so, Clark admits, he “took
off running, looking for Kyle.”15

(7) As Clark himself said, he was then running through the streets
and asking any number of random people if they had seen Kyle.16 To ready
for the fight, Clark had stripped to his bare chest, removed his earrings, and
taken out his nose ring.17 By his own account, he was “angry” and
“aggressive” and “wanted to fight Kyle.”18 And a reasonable view of the
evidence is that Clark had enlisted the help of no less than three of his friends
to, at very least, track down Kyle for that purpose.19

(8) Clark’s actions and demeanor during his quest for Kyle were
described by several other witnesses. For instance, one teenager described

shirtless Clark in the company of another man hunting for “Kyle” in the area

just before Teddy Jackson was shot.20

 

l4 Id_

15 Id. at 77.

16 Id. at 77-80.

11 1a at 77.

18 Id. ar 77-80.

19 see id. at 76-82, 93-96.

20 Sept. 7, 2017 Trial Tr. at 29-47 (D.I. 248); Ct. Exh. 1, Sept. 7, 2017 Trial Tr. at 41-
42, 44-45 (D.I. 248) (Witness’s statement entered under 11 Del. C. § 3507).

_5-

(9) Another witness told of Clark doing the same.21 This latter
witness described Clark as “real aggressive He was, like, angry, real angry
at something.”22 And this latter witness explained that Clark said he wanted
to find “Kyle” because “Kyle” had “disrespected his baby mom or his mom,
one or the other. [Kyle] disrespected someone in his family, mom or baby

mom ”23

(10) Yet another witness explained that Clark was “upset” about an

interaction between “some bull”24 and Clark’s “baby mom.”25 Clark “wanted

 

21 sept 6, 2017 Trial Tr. at 8-12 (D.I. 222).

22 Id. at 10.
23 Id. at 11.
24 According to Urban Dictionary, the relevant definition of “bull” here is that

common to the Philadelphia and Wilmington regions: “bull” is a street slang term used for
a young male whose name the speaker does not know. Bull, URBAN DlCTlONARY,
http://www.urbandictionary.com/define.php?term=bull (last visited Jan. 30, 2019). This
Court has observed before that “Urban Dictionary is not a helpful or reliable source in most
circumstances due to the often vulgar nature of its user-generated content.” Wallace v.
Geckosystems Int’l Corp., 2013 WL 405414, at *6 n.32 (Del. Super Ct. July 31, 2013).
That said, this Court (and others) sometimes find it to be an appropriate source for
interpreting slang terms. See, e.g., id. (listing cases); State v. Benally, 348 P.3d 1039, 1041
n.2. (N.M. Ct. App. 2015) (noting that because Urban Dictionary lacks the quality control
measures employed by some other consensus-based websites the Court was citing it “only
to demonstrate the common understanding” of the relevant slang term); Hare v. Richie,
2012 WL 3773116, at *3 n.5, *4 n.8 (D. Md. Aug. 29, 2012); Um'tea' Sl'ates v. Baca, 2018
WL 6602216 (D.N.M. Dec. 17, 2018).

25 Sept. 7, 2017 Trial Tr. ar 7-8 (D.I. 228).

_6_

to go find the guy.”26 And Clark said “they were going to do something to
[the guy], hurt him or take him out, or something like that.”27 When asked to
describe Clark’s demeanor as he set off to find “Kyle,” the witness said
simply: “He’s irate, he’s upset.”28

(11) During the prayer conference conducted after all of the trial
evidence was presented, Clark moved that the jury be instructed on the lesser
offenses of attempted assault third degree and conspiracy third degree.29 He

also agreed that there was a rational basis in the evidence for instructions on

attempted assault second degree and conspiracy second degree.30

 

26 Id. at 8.

27 Ia'. at 7; id. at 9 (“[Clark] said he’s going to see if he can find a guy that allegedly
said that and he was going to do something to him.”).

28 Id. at 9.

29 sept 12, 2017 Prayer Conf. Tr. ar 2 (D.I. 219). See DEL. CODE ANN. tit. 11,
§ 206(0) (2013) (The Court instructs the jury on a lesser-included offense when “there is a
rational basis in the evidence for a verdict acquitting the defendant of the offense charged
and convicting the defendant of the included offense.”). See also State v. C()x, 851 A.2d
1269 (Del. 2003) (A trial judge “must give a lesser-included offense instruction at the
request of either the defendant or the prosecution-even over the objection of the other
party_if the evidence presented is such that a jury could rationally find the defendant
guilty of the lesser-included offense and acquit the defendant of the greater offense.”); Lilly
v. Stale, 649 A.2d 1055, 1061-62 (Del. 1994) (Delaware statute prescribing included
offenses is not limited exclusively to standard “statutory elements” definition. Rather, the
Court engages a thorough examination of the trial evidence and must instruct the jury on
any requested included offense for which “there is a rational basis even when there may be
some dissimilarity in the elements necessary to prove the requested included offense.”)
(citing DELAWARE CRlMINAL CODE WlTH COMMENTARY § 206, at 16 (1972)).

30 Sept. 12, 2017 Prayer Conf. Tr. at 3-4, 10.

_7_

(12) Clark argued to the jury for misdemeanor attempted assault and
conspiracy.31 The jury was instructed on charges of Murder First Degree,
and_as lesser-included offenses thereof_Murder Second Degree,
Attempted Assault Second Degree and Attempted Assault Third Degree;32 the
jury also received instructions also on Conspiracy First Degree and_as
lesser-included offenses thereof_Conspiracy Second Degree and Conspiracy
Third Degree.33 Clark was convicted of Attempted Assault in the Second
Degree and Conspiracy in the Second Degree.34 Clark now seeks acquittal on

those charges and reduction of his convictions to misdemeanors35

 

21 See sept. 13, 2017 Trial Tr. a183-85, 91 (D.I. 198).
32 Id. et 111-20.

33 Id. at 120-25. The jury also was instructed on the attendant weapons charges Id.
at 125-30.

34 DEL CODE ANN. tit. 21, § 612 (2013) (assault in the second degree); id. at § 531
(attempt to commit a crime); and ia'. at § 511 (conspiracy third degree).

35 Clark Am. Mot. at 1, l7-20. See Denm`son v. Stale, 2007 WL 1837004, at *2 (Del.
June 25, 2007) (recognizing this Court’s authority to enter a partial judgment of
acquittal upon a post-trial insufficiency-of-evidence finding; thereunder, the Court may
reduce felony substantive and conspiracy convictions to misdemeanors and sentence
accordingly).

(13) A criminal defendant must meet a high bar to prevail on a Motion
for Judgment of Acquittal under Superior Court Criminal Rule 29.36 The
Court may enter a judgment of acquittal on a specific count only if “the
evidence is insufficient to sustain a conviction of such offense.”37 When
evaluating the motion, the Court considers the evidence, “together with all

legitimate inferences therefrom . . . from the point of view most favorable to

 

36 See generally Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (explaining that
the inquiry on review of a motion for sufficiency of the evidence . . .

does not require a court to ‘ask itself whether it believes that
the evidence at the trial established guilt beyond a reasonable
doubt.’ Instead, the relevant question is whether, after
viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.
This familiar standard gives full play to the responsibility of
the trier of fact fairly to resolve conflicts in the testimony, to
weigh the evidence, and to draw reasonable inferences from
basic facts to ultimate facts. Once a defendant has been
found guilty of the crime charged, the factfinder’s role as
weigher of the evidence is preserved through a legal
conclusion that upon judicial review all of the evidence is to
be considered in the light most favorable to the prosecution.
The criterion thus impinges upon ‘jury’ discretion only to the
extent necessary to guarantee the fundamental protection of
due process of law. (citations omitted) (emphasis in
original)).

See also Willia)ns v. State, 539 A.2d 164, 166-69 (Del. 1988) (discussing development of
Delaware’s sufficiency-of-evidence standard and adoption of Jackson standard).

37 Del. Super. Ct. Crim. R. 29(a). See also Vouras v. State, 452 A.2d 1165, 1169 (Del.
19821

the State.”38 The Court must be mindful that the jury, not the judge, is the
factfinder, and it is “[t]he jury’s function is to decide whether the evidence
presented at trial proves, beyond a reasonable doubt, that the defendant
committed the charged crimes.”39 And so, the standard of review a trial judge
employs on a motion for judgment of acquittal is “‘whether any rational trier
of fact, viewing the evidence in the light most favorable to the State, could
find [the defendant] guilty beyond a reasonable doubt of all the elements of
the crime.”’40 “For the purpose of reviewing a claim of insufficient evidence
there is no distinction between direct and circumstantial evidence.”41

(14) To prove Clark’s guilt of Attempted Assault in the Second

Degree, the State had to demonstrate that he had “[i]ntentionally do[n]e[] . . .

 

38 State v. Bizer, 119 A.2d 894, 898 (Del. super. Ct. 1955). see else stare v. Ceuneil,
2016 WL 3880781, at *1 (Del. Super. Ct. July 12, 2016) (citing Biter and Vouras).

99 Washingmn v. stare 4 A.3d 375, 378 (Del. 2010).

40 Brown v. State, 967 A.2d 1250, 1252 (Del. 2009) (emphasis in original) (alteration
in original) (quoting Priest v. State, 879 A.2d 575, 577 (Del. 2005) (emphasis added)
(citation omitted)). See also Carter v. State, 933 A.2d 774, 777 (Del. 2007) (“Where a
defendant claims his conviction was based upon insufficient evidence, the standard of
review is whether the evidence, viewed in the light most favorable to the State, was
sufficient for a rational trier of fact to have found the essential elements of the crime beyond
a reasonable doubt.”).

41 Desmona' v. State, 654 A.2d 821, 829 (Del. 1994) (citing Shipley v. Stale, 570 A.2d
1159, 1170 (Del. 1990)). See also Council, 2016 WL 3880781, at *1 (“lt is irrelevant if
most of the State’s evidence is circumstantial since the Court does not distinguish between
direct and circumstantial evidence.”).

_10_

anything which, under the circumstances as [Clark] believe[d] them to be,
[wa]s a substantial step in a course of conduct planned to culminate in [his]
commission of [Assault in the Second Degree].”42

(15) Because Clark was convicted of an attempt to commit the crime
of second-degree assault, the jury had to find, beyond a reasonable doubt, that
he had taken a substantial step with an intent to cause another person “serious
physical injury.”43 And as he was convicted of this attempted assault because
“Kyle” was never actually located and injured, the jury had to determine just
how much harm it believed Clark had intended. As properly instructed under
Delaware law, the jury was “permitted to draw an inference . . . about
[Clark’s] state of mind from the facts and circumstances surrounding the act
that [Clark] is alleged to have done.” 44 And the jury could “consider whether
a reasonable person acting in [Clark’s] circumstances would have had or

would have lacked the requisite . . . intention” to inflict serious physical

inj ury.45

 

42 DEL CODE ANN. tit. 21, § 531 (2013).
42 sept 13, 2017 Trialrr.at115-17(D.1. 198).
44 see sepr. 13, 2017 Trial Tr. et 131.

45 Id

_11_

(16) Serious physical injury is that “which creates a substantial risk
of death, or which causes serious and prolonged disfigurement, prolonged
impairment of health or prolonged loss or impairment of the function of any
bodily organ.”46 In finding that necessary element, the jury could properly
infer the type of damage Clark intended from all evidence presented-direct
and circumstantial.47 The main thrust of Clark’s argument is that the jury
could not properly base its view of his actions or intent on any other witnesses’
testimony. According to him, the jury could rely only on Clark’s own
testimony that he wanted to engage in a “fight” and had to eschew any finding
of the injury intended because he expressed no quantification of the damage
he sought to inflict.48

(17) But, as factfinder, it was the jury’s function to decide whether
the evidence presented at trial proved, beyond a reasonable doubt, that Clark
committed the charged crimes. “[I]t [wa]s the sole province of the [jury as]
fact finder to determine witness credibility, resolve conflicts in testimony and

draw any inferences from the proven facts.”49 The jury had the sole

 

46 DEL CODE ANN. tit. ll, § 222(26) (2013).
47 See id. at § 307.
48 Clark Am. Mot. at 14-17.

49 Poon v. State, 880 A.2d 236, 238 (Del. 2005).

_12_

“discretion to accept one portion of a witness’ testimony and reject another
part.”SO The jury “need not [have] believe[d] even uncontroverted
testimony.”51 And while Clark seems to urge otherwise,52 this Court when
reviewing his sufficiency-of-evidence claim is not free to substitute the
Court’s own judgment for the jury’s assessments in these areas.53

(18) No doubt, “serious physical injury” has been the resultant harm

from “fights,” “altercations,” and bodily assaults with or without weapons.54

 

50 Pryor v. State, 453 A.2d 98, 100 (Del. 1982).

51 Poon, 880 A.2d at 238.

52 Clark Am. Mot., at 1-5 (inviting the Court to reassess the credibility of certain
witnesses); ia’. at 5-8 (inviting the Court to do the same for Clark as a witness); ia'. at 13-
14 (again arguing adverse witness credibility and labeling the witnesses’ testimony as
“jury-rej ected”); Clark’s Rep., at 2-3 (claiming neither the jury nor Court could rely on the
“highly questionable” testimony of witnesses he says have a “sheer lack of credibility”).

53 Poon, 880 A.2d at 238; Biter, 119 A.2d at 898 (“The Court is without power to
determine the weight of the evidence or where the preponderance lies.”).

54 See, e.g., Baker v. State, 344 A.2d 240 (Del. 1975) (beating-induced severe head
lacerations and multiple contusions that caused profuse bleeding and a scar were sufficient
to affirm a jury’s finding of a “serious physical injury”); Cronin v. State, 454 A.2d 735
(Del. 1982) (results of weaponless beating that included facial bruising, a bloody nose, a
swollen mouth area, swollen cheeks, a cut lower lip, and two knocked-out teeth constituted
“serious physical injury”); Yoang v. State, 1992 WL 115175 (Del. May 6, 1992) (injuries
from a fight that included at least one fractured toe, two black eyes, extensive bruises, and
a laceration above the eyebrow that a treating physician predicted would result in an
“unacceptable outcome” supported a finding that the victim had suffered serious physical
injury within Delaware’s statutory definition); Fea'orkowica v. State, 2010 WL 424226
(Del. Feb. 4, 2010) (victim who suffered two broken hand bones from defendant’s kick
during an altercation had sustained “serious physical injury”); Braa’ley v. Stafe, 193 A.3d
734 (Del. 2018) (consequences of the bite, which included profuse bleeding, a scar, skin
discoloration and treatment side effects supported finding of “serious physical injury”).

_13_

(19) When viewing the totality of the evidence and the reasonable
inferences drawn therefrom in the light most favorable to the State, it is clear
that a reasonable trier of fact could find Clark intended to cause serious
physical injury to another on the evening of April 3, 2014. The jury was
presented evidence of: (a) “Kyle”’s threat; (b) Clark’s vow to “take care of
it;” (c) Clark’s desire to find “Kyle” “to do something to [Kyle], hurt him or
take him out, or something like that;” (d) Clark’s admitted goal to “fight
Kyle;” (e) Clark’s frenzied search for “Kyle” in and around the area of Teddy
Jackson’s slaying; (D Clark’s friends’ assistance in his quest for “Kyle;”

(g) Clark’s preparation for battle with “Kyle;” and (h) Clark’s deportment-

75 ¢¢° 39 ¢¢

1rate,

99 64

“upset, aggravated,” “aggressive,” “real aggressive, angry, real
angry”-throughout his hunt. The jury heard the bulk of this evidence
firsthand from those who saw Clark that night and recounted his actions and
demeanor.

(20) The jury derived these facts and circumstances from the trial
evidence, drew reasonable inferences therefrom, and found Clark was guilty
beyond a reasonable doubt of attempted felony assault and the related
conspiracy. No doubt, it was proper to do so.

(21) Clark admitted at trial and admits now that he sought to cause

harm to “Kyle.” He admitted then and admits now that he enlisted the help of

_14_

his compatriots to hunt “Kyle” down for that purpose. Clark differs only on
whether those compatriots had their own designs to inflict more harm than he
intended, and on whether he knew they were armed with guns to do so.

(22) Any rational factfinder could have found beyond a reasonable
doubt that Clark intended not just to inflict “physical injury,” but to inflict
“serious physical injury.” The trial evidence, when viewed in the light most
favorable to the State, divulges no intention by Clark to exercise such restraint
if and when he found “Kyle.” In turn, the jury’s guilty verdict is well-
supported by a natural, common-sense interpretation of that presented to it55

(23) The Court finds that the jury, having heard and seen all of the
evidence offered by the State and Clark, could, and did, reasonably conclude
that there was sufficient evidence to support Clark’s attempted felony assault

and felony conspiracy convictions.

IT IS HEREBY ORDERED, that Defendant Jeffrey R. Clark’s

Motion for Judgment of Acquittal is DENIED. j

i>aul R. wallaee, Judge

 

 

55 See DEL CODE ANN. tit. 11, § 306(0)(1) (2013) (“A person is presumed to intend
the natural and probable consequences of the person’s act.”).

_15_

Original to Criminal Prothonotary
cc: Karin M. Volker, Deputy Attomey General

Albert J. Roop, Deputy Attorney General
Christopher S. Koyste, Esquire

_16_